Stacy, C. J.,
concurring: A verdict, or veredictum as it was called in tbe old English law, is, as indicated by tbe derivation of tbe word, tbe dictum of truth. It is tbe finding of a jury, or tbe accord of tbe twelve, as distinguished from tbe decision of a court, a referee, or a commissioner.
*164Verdicts are to be rendered on evidence pertinent to tbe issues, and not on extraneous matters. Animadversions or conclusions of others, therefore, based on different fact situations, whether found in legal opinions or elsewhere, are neither relevant nor competent, as they tend to mislead rather than to aid in reaching the correct determination of a particular case. And exact justice is the goal of every judicial inquiry.
Not only is the establishment of justice the goal of every judicial inquiry, but, in a sense, it may rightly be denominated the end of all government, if not the end of all civil society. It has ever been and ever will be pursued by men until it is attained, or until liberty is lost in the pursuit. Justice is not an abstraction, nor yet an ethereal, intangible something, but rather an act of the mind, a positive resolution and the will to see that every man shall have his due. The quality of right or wrong is not a physical manifestation, but it is the attribute of a mental concept produced by external stimuli. No act acquires color or meaning-content until it is brought in judgment, and the correctness of every judgment depends upon its own approximation or nearness to the truth.
Here, the rightness or the wrongness of the conduct of the parties is not in the street-crossing, nor in the collision of the automobile with the engine, nor yet in the actions of the plaintiff and the engineer, but it is to be found first in the minds of the witnesses, next in the verdict of the jury, and finally in the judgment of the court. There can be no conclusion of right or wrong where there is no1 mental determination. This is the result of an intellectual process, the mind’s characterization or classification of phenomena. The character of an act is determined first by the category to which it is assigned in the mind of the listener or the observer and finally by the settled judgment of the community. Thus an act pronounced good or lawful today may be declared bad or unlawful tomorrow, and vic& versa, by reason of a change in the standard of judgment. It is only by the refining process of growth that we are able to approach, if not reach, the ideal of absolute justice — a consummation devoutly to be wished, if happily we may find it.
A’s conduct is approved or condemned by B according to B’s conception of right, and B’s conduct is approved or condemned by A according to A’s estimate of right, the correctness of the judgment in each case depending, in its final analysis, upon the correctness of the standard by which it is made. As thus understood, justice is universal in its application, and it likewise imposes an universal obligation. It is as much a duty to see that justice is rendered to others as it is to demand it for one’s self, and to fail in either is a questionable act. The character of the conduct of a man as he walks along the street is to be judged, in the *165first instance at least, by those who observe bis conduct in the street. In a very real sense, therefore, every man is his brother’s keeper and is in duty bound to him according to the precepts of the golden rule. This is the basis of the injunction: “Ye shall do no unrighteousness in judgment; thou shalt not respect the person of the poor, nor honor the person of the mighty: but in righteousness shalt thou judge thy neigh-bour.” Lev. 19 :15. Out of the theory that the binding estimate of the community or “law is the highest expression obtainable, at any given time, of the people’s conception of the correct rule of conduct,” rules of evidence have been evolved, all having as their one aim the discovery of truth, upon which just judgments may be rendered.
As the matter complained of was extraneous to the inquiry and was calculated to hurt rather than to help appellant’s cause, it should have been excluded. The conclusions reached by the writer of the dissenting opinion, which counsel read to the jury, grew out of a different fact situation from the one here disclosed; and, as said by Marshall, C. J., in U. S. v. Burr, 4 Cr., 470, “Every opinion, to be correctly understood, ought to be considered with a view to the case in which it was delivered.” Furthermore, the opinion read was not the law of that case, nor of this one. That part of C. S., 203, therefore, which provides, “In jury trials the whole case as well of law as of fact may be argued to the jury,” is not applicable to the instant facts.